DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the mounting frame of the support means” in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a mounting frame of the support means. While claim 2 recites “a mounting frame” and could provide an antecedent basis, claim 4 has been interpreted as reciting “a mounting frame” in line 4.
Claim 9 recites “a suction table… having a “]” shape when viewed in a plan view’ in lines 2-3. It is unclear the meaning of “]” and its corresponding shape. It is recommended to describe the shape in a different way.
Claim 11 recites the limitation "the mounting frame” in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a mounting frame. While claim 2 recites “a mounting frame” and could provide an antecedent basis, claim 11 has been interpreted as reciting “a mounting frame” in line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1730469, see machine translation) in view of Fukunaga et al. (JP 2004-022449, see machine translation)
Regarding claim 1, Kim discloses an apparatus for manufacturing a cell stack for a secondary battery (abstract). The apparatus comprises a tilting stage 10 (stack table) on which negative and positive electrode plates are stacked with a separator interposed therebetween ([0018], Fig 5).
A clamping unit 20 (clamping means) includes clamping blocks 21 and 25, each having first 22 or second 26 clampers to press, towards the tilting stage, edge portion at one side and the other side of each of the negative electrode plate, the positive electrode plate, and the separator, which are stacked on the stack table, and to clamp the edge portion of the negative electrode plate, the positive electrode plate, and the separator ([0022]-[0023], Fig 5).
The tilting stage 10 is reciprocally rotated right and left at a predetermined angle (turning to both sides) stage driving unit 30 (drive means) ([0027], Fig 5), so that the separator supplied to the tilting stage (stack table) is folded in a zigzag shape and the negative electrode plate and the positive electrode plate are alternately stacked between folded portions of the separator (see Fig 1, with cathode plate 1 and anode plate 2 with zigzag folded separator 3).
The tilting stage 10 (stack table), clamping unit 20 (clamping means), and stage driving unit 30 (drive means) is supported by mounting frame 33 (support means) (Fig 5, [0028]).
While Kim teaches that the electrodes and separators are stacked on the tilting stage (stack table) and are clamped by clamping unit, Kim does not explicitly disclose an electrode-plate-stacking-position adjusting means configured to adjust a position of the stack table so that the negative electrode plate and the positive electrode plate are stacked at a constant position regardless of the number of times of stacking the negative electrode plate and the positive electrode plate.
Fukunaga discloses a manufacturing method of a battery wherein positive electrode and negative electrodes are folded in a zigzag state with a separator (abstract). The electrode and separator are supplied to a movable table 24. Each time the movable table 24 moves to be supplied a positive or negative electrode, the screw shaft 19 is rotated by an electric motor 20 and the movable table 24 is lowered by a preset amount; the height position at which the electrodes or separator are supplied therefore remains constant (see middle of page 3 in translation). Therefore, Fukunaga teaches an electrode-plate-stacking-position adjusting means configured to adjust a position of a stack table so that the electrodes are stacked at a constant position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the movable plate, screw shaft, and electric motor as taught by Fukunaga with the tilting stage of the apparatus of Kim for the purpose of having the supplied height of the electrodes and separator remain constant during manufacture.
Regarding claim 2, modified Kim discloses all of the claim limitations as set forth above. Kim additionally discloses a base 31, fixed frames 32a and 32b (first and second support frames) extending in a longitudinal direction of the base, extending vertically outward from an upper surface of the base and spaced apart from each other (Fig 5, [0029]). Mounting frame 33 is disposed between the fixed frames 32a/b and is movable upward and downward by elevating means including a motor 38 (mounting frame lifting servo motor) ([0029]-[0030]).
Regarding claim 3, modified Kim discloses all of the claim limitations as set forth above. While Kim teaches a base 31 and a motor 38 (mounting frame lifting servo motor) wherein the motor is attached to a ball screw 36 (mounting frame lifting ball screw) via a rotating shaft, and has a nut portion 37 (mounting frame lifting ball screw nut) ([0030], Fig 5), modified Kim does not explicitly disclose wherein the motor is installed on a lower surface of the base, causing the rotating shaft to penetrate the base as it vertically extends.
However, as Fukunaga teaches providing an electric motor 20 on a lower side a support member 17 (Fig 3), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor to be on a lower side of the base, as taught by Fukunaga, in the apparatus of Kim for the purpose of sheltering the motor. Therefore, the combination further proposes having the rotating shaft penetrate the base as well in order to provide the motivation.
Regarding claim 6, modified Kim discloses all of the claim limitations as set forth above. Fukunaga further teaches discloses an electric motor 20 (stacking position adjusting servo motor) installed on the bottom of a support member 17 of the movable table 24 (see Fig 3, middle of page 3 of translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the electric motor to the bottom of a skirt portion of a tilting frame because such a modification places the motor in a same location.
Fukunaga further teaches the electric motor 20 is attached to screw shaft 19 (stacking position adjusting ball screw) which penetrates a skirt part and second left plate disposed at a lower side of the skirt part. The screw shaft 19 is connected to the movable table 24 via a support member 17 (third lift plate). The screw shaft 19 has a nut portion (stacking position adjusting ball screw nut) screwed in (middle of page 3).  A guide member 18 (connecting rods) is connected to the screw shaft 19  and is further connected to a plate (second plate) (see Figs 3-4, and plate underneath guides 18). As the electric motor 20 activates to lower, the guide members, support member, and movable table move down a corresponding thickness (see middle of page 3 of translation).
Regarding claim 7, modified Kim discloses all of the claim limitations as set forth above. Kim teaches a plurality of vacuum holes 11 are formed on the upper surface of the tilting stage 10 so that the tip surface of the separator 3 can be vacuumed ([0019], Fig 5). Fukunaga teaches the support member 17 (third lift plate) supports the movable table 24 (stack table), and therefore suggests leg members in order to connect the two.
Regarding claim 8, modified Kim discloses all of the claim limitations as set forth above. Kim teaches elevating motor 38 with ball screw 36 (extension brackets) which extends through nut portion 37 ([0030]), and has vertical support walls (stacking position adjusting LM guides) on the frame 32 on top of its base (stacking position adjusting LM guide blocks) (Fig 5).
Regarding claim 10, modified Kim discloses all of the claim limitations as set forth above. Kim further teaches first clampers 22 (two) and second clampers 26 (two) (the four being gripper assemblies) disposed at both ends at one side and both ends at the other side of the table (see Fig 5). The first clamper 22 disposed on both sides of the tilting stage 10 are moved by first block moving means 21 (first clamping frame) (therefore cooperate with each other), and the second clamper 26  disposed on opposite sides are moved by second block moving means 25 (second clamping frame) (therefore cooperate with each other) ([0022]-[0023]). Further, the clampers can move up and down independently of each other, therefore alternately press edges at one side and the other side of each of the separator, the negative electrode plate, and the positive electrode plate ([0024]). First clamper actuator 23 and second clamper actuator 27 (first and second gripper lifting units) can move first and second clamper up and down independently of each other ([0024]-[0025]), and therefore are configured to raise or lower the first and second clamping means to allow the gripper assemblies to alternatively press the edges at one side and the other side (see Fig 5).
Regarding claim 11, modified Kim discloses all of the claim limitations as set forth above. The first and second moving means 21 and 25 horizontally extend in a longitudinal direction of a mounting frame (see Fig 5) and are movable up and down via actuators 23/27. Guide rails 28a/b (lifting LM guides) guide the movement of the first clamping block and second clamping block ([0026]). First and second clamper actuators 23/27 (first and second gripper assembly lifting servo motors) move the first and second clampers 22/26 up and down, and can include a motor, or a ball screw rotated by a motor (first and second gripper assembly lifting ball screws) ([0025]). Because the clamper actuators lift up and down, the lifting ball screws have to be disposed vertically (up and down), and said actuators are disposed between the block moving means 21/25 (clamping frames) and a skirt part (see Fig 5).
Regarding claim 12, modified Kim discloses all of the claim limitations as set forth above. First and second block moving means 21/25 are guided by a guide rail 28a horizontally installed, and said block moving means are moved by ball screws 28b (gripper assembly moving ball screws) and motors 28c (gripper assembly moving servo motors) ([0028], Fig 5).
Regarding claim 13, modified Kim discloses all of the claim limitations as set forth above. First and second block moving means 21/25 (sliders) have a gripper mounted block moving means and having a bar shape extending horizontally (see clampers 22/26 in Fig 5). First and second block moving means 21/25 are guided by a guide rail 28a horizontally installed (gripper assembly moving LM guide blocks) and move towards or away from each other ([0026]).
Regarding claim 14, modified Kim discloses all of the claim limitations as set forth above. The first and second clampers 22/26 (gripper) are mounted on actuators 23/27 (actuators) to move the clampers up and down ([0025]). As seen in Fig 5, the actuators are mounted on blocks having a vertical plate shape. While Kim teaches that the clampers 22/26 are installed on actuators ([0022]-[0023]), Kim does not explicitly disclose that the actuator is mounted to a block by means of screws. However, because Kim teaches the use of ball screws and nuts for securing ([0026], [0030]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a screw to attach (to install) the actuator to a block of the slider.

Claims 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1730469, see machine translation) in view of Fukunaga et al. (JP 2004-022449, see machine translation), as applied to claim 1 or 6 above, and further in view of Kim (KR 101933550, herein referred to as Kim ‘550).
Regarding claim 4, modified Kim discloses all of the claim limitations as set forth above. While Kim teaches stage driving unit 30 including a driving motor 35 (tilting servo motor) for turn the tilting stage installed on an upper portion of rotating shafts 34 (mounting frame) ([0028] Figs 5-6), and Fukunaga teaches an electrode-plate-stacking-position adjusting means, modified Kim does not explicitly disclose a tilting frame on which the stack table, the electrode-plate-stacking-position adjusting means, and the clamping means are mounted.
Kim ‘550 discloses a secondary battery cell stack manufacturing system (abstract). The system includes an electrode stack part 300 having a tilting table 310 which reciprocally rotates  in both directions about a rotation axis 331 ([0037], Fig 11). The tilting table is installed on a tilting frame 320 which rotates about a horizontal rotation axis 331 with respect to the main body 10 ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tilting frame 320 having the tilting table and clamping units mounted thereto, as taught by Kim ‘550, with the apparatus of Kim for the purpose of providing a structure to mount the stack table and clamping means to for reciprocally rotation.
Regarding claim 5, modified Kim discloses all of the claim limitations as set forth above. As seen in Kim ‘550 at Fig 11 (annotated below), Kim ‘550 illustrates a head part disposed at a recessed central portion of the mounting frame and horizontally extending in a longitudinal direction of the mounting frame; and a skirt part formed integrally on a lower surface of the head part, wherein both ends of the head part horizontally extend outward from both ends of the skirt part, and tilting shafts are mounted at both ends of the head part and horizontally extend to an upper portion at one end and an upper portion at the other end of the mounting frame which are adjacent to each other.

    PNG
    media_image1.png
    492
    689
    media_image1.png
    Greyscale

Further as seen in Kim at Fig 5, extension ends of the tilting shafts, which extend to the upper portion at one end and the upper portion at the other end of the mounting frame, are rotatably supported on the upper portion at one end and the upper portion at the other end of the mounting frame, and any one of the tilting shafts is connected to the tilting servo motor (driving motor 35)
Regarding claim 9, modified Kim discloses all of the claim limitations as set forth above. Kim teaches a plurality of vacuum holes 11 are formed on the upper surface of the tilting stage 10 so that the tip surface of the separator 3 can be vacuumed ([0019], Fig 5), and therefore teaches a suction table.
However, modified Kim does not explicitly disclose a lift table provided to occupy the inside of the suction table.
Kim ‘550 discloses a secondary battery cell stack manufacturing system (abstract). The system includes an electrode stack part 300 having a tilting table 310 which reciprocally rotates  in both directions about a rotation axis 331 ([0037], Fig 11). The tilting table is installed on a tilting frame 320 which rotates about a horizontal rotation axis 331 with respect to the main body 10 ([0039]). Kim ‘550 further teaches the tilting table 310 includes a C type elevation table 311 (lift table) which moves up and down a predetermined distance with respect to the tilting frame 320 by a known linear motion device such as a pneumatic cylinder (lifting cylinders) or a motor-ball screw and a fixing table 312 provided inside the lift table 311 ([0040]). As Kim ‘550 teaches the tilting table 310 on the tilting frame 320 (Fig 11), it is considered that the lifting cylinders and corresponding lifting rods are connected to a first lift plate, second lift plate, and third lift plate as well as a skirt part and head part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tilting table 310 made up of an elevation table 311 and fixing table 312 with pneumatic cylinders of Kim ‘550 with the tilting stage of Kim for the purpose of loading and unloading the electrodes and electrode assembly (Kim ‘550 at [0040]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1730469, see machine translation) in view of Fukunaga et al. (JP 2004-022449, see machine translation), as applied to claim 14 above, and further in view of Abe et al. (US 2021/0057775 which has priority to 8/23/2019).
Regarding claim 15, modified Kim discloses all of the claim limitations as set forth above. While Kim teaches the actuators mounted on blocks having a vertical plate shape, modified Kim does not explicitly disclose wherein a first fixing piece is protrudingly mounted at one side of the fixed block, a first variable piece, which vertically faces the first fixing piece, protrudingly mounted on the variable block which fasces the first fixing piece, a first fine adjustment bolt having a threaded portion having an end fastened to the first variable piece is fitted with the first fixing piece, a second fixing piece, which extends horizontal while penetrating the variable block, is mounted at the other side of the fixed block, a second variable piece, which faces the second fixing piece in a left-right direction, is protrudingly mounted on a rear surface of the variable block, and a second fine adjustment bolt having a threaded portion having an end fastened to the second fixing piece is fitted with the second variable piece.
Abe teaches a stack holding apparatus for an electrode assembly (abstract). A stacking jig 40 has a base 41with stack holding mechanisms 50 that are supported by support bases 80 ([0070], [0076], Fig 9). The support bases have a tilt mechanism 70 attached thereto provided with a tilt-use drive shaft 71, tilt-use lever 72, tilt-use cam 73, tilt-use fixed shaft 74, and tilt-use arm 75 ([0088], Fig 12).If the tilt-use lever 72 is pushed up, provided with a tilt-use drive shaft 71, tilt-use lever 72, tilt-use cam 73, tilt-use fixed shaft 74, and tilt-use arm 75 ([0108], Figs 13B-D). As the tilt-use cam 73 has a projection on it as seen in Figure 13, it is considered that the tilt-use cam 73 has a threaded, and therefore is a first fine adjustment knob.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tilt-use cam having a threaded portion as taught by Abe with the actuators and plates of Kim for the purpose of securing and adjusting their connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725              

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725